OPINION ON MOTION TO MODIFY JUDGMENT AND ON PETITION FOR REHEARING

Per Curiam:

The opinion in this case reversing the judgment of the trial court was filed July 11, 1942. (See Rankin v. Central Life Assurance Society, 155 Kan. 606, 127 P. 2d 485.) In that opinion the trial court was directed to permit the plaintiffs to redeem the real estate from the sale on the payment of $10,896.75 at any time within ninety days from the date when the mandate should reach the trial court. In due time the defendants filed a petition for a rehearing and a motion to modify the judgment. The ground upon which defendants based their motion to modify the judgment was that there was no allowance of interest in the sum for which the court held the real estate should be redeemed.
The matter of interest was not brought to our attention when the case was here originally. In view of this motion, however, we have reexamined the record. We have concluded that the principal sum named in bur order in July was a typographical error. It should have been $10,386.75 instead of $10,896.75. On the question of interest we have concluded that interest should be allowed on this principal sum of $10,386.75 at ten percent per annum from January 31, 1940, to April 30, 1941, or $1,298.34, which would make the amount on payment of which the plaintiffs should be permitted to redeem $11,685.09.
The judgment of this court filed in July is, therefore, modified so that the trial court is directed to permit the plaintiffs to redeem this real estate from sale on the payment of $11,685.09 at any time within ninety days from the date when this order reaches the trial court, and if plaintiffs do redeem, then to set aside the sheriff’s deed.
The petition for a rehearing' is denied.